DETAILED ACTION
	This is the first action in response to application 17/113,089 filed December 6, 2020, with priority to provisional application 62/994,888 filed March 26, 2020. 
	All claims 1-20 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of a minor informality. Particularly, the examiner has noted that the paragraphs of the specification are not numbered sequentially. This can be seen across pages 7 and 8, wherein the paragraph numbered 25 is followed by a paragraph numbered 1. Similar discrepancies appear on page 9 between the paragraphs numbered 8 and 26, on page 18 between the paragraphs numbered 41 and 9, and on page 20 between the paragraphs numbered 42 and 10. The paragraphs should be numbered sequentially throughout the entire specification. Appropriate correction is required.
For purposes of examination, any reference to the specification of the instant application within this office action will reference both a page and paragraph number to avoid confusion. 
The disclosure is further objected to because of the following informalities:
On page 10, paragraph 27, line 12, “front end 12A” should read “front end 12F” (toward right-hand side of page)
On page 18, paragraph 41, line 10, there is an unmatched closing parenthesis after the word “head” 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both any microorganisms emanating from the user’s breath (page 17, paragraph 40, lines 3-4, Figure 4) and powering on or powering off the ultraviolet light source in response to the ultraviolet light source being within/outside of a predetermined proximity to the surface (Figure 7, supported by pages 16-17, paragraph 38, lines 1-5). 
Furthermore, reference character “118” has been used to designate both exhaled air from another person (page 18, paragraph 40, line 5, Figure 4) and powering on or powering off the ultraviolet light source when motion is/is not detected within a predetermined proximity to the ultraviolet light source for a predetermined amount of time (Figure 7, supported by page 17, paragraph 39, lines 1-5).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the following limitations lack proper antecedent basis:
“the range of 200 to 280 nanometers” on line 6 of the claim lacks proper antecedent basis; it is suggested the limitation read “a range of 200 to 280 nanometers” 
“the RNA” and “the DNA” on lines 8-9 of the claim lack proper antecedent basis; it is suggested the limitation read “any RNA and any DNA” or “an amount of RNA and an amount of DNA”
“of the microorganisms” on line 9 of the claim lacks proper antecedent basis; it is suggested the limitation read “of microorganisms present” or “of any microorganisms present”
“the direction the user’s eyes are looking” on lines 11-12 of the claim lacks proper antecedent basis; it is suggested the limitation read “a direction the user’s eyes are looking”. Alternatively, if “the direction the user’s eyes are looking” is the same as “a direction opposite the head strap” (line 7 of claim 1), the claim language should make that more clear. 
Further regarding claim 1, lines 7-8 of the claim describe “the light source sanitizing surfaces in which it contacts”. From this phrasing, the limitation could be understood to mean that only the surfaces physically touching the body of the light source are sanitized. Based on page 3, paragraph 7, lines 5-8 of the specification, the limitation has been understood to mean that surfaces which come into contact with the light emitted from the light source are sanitized. The claim language should be adjusted to read “the ultraviolet light emitted from the light source sanitizing surfaces which it contacts”.
Claims 2-14 are rejected by virtue of their dependency on claim 1.
Further regarding claim 2, the limitation “the distance of a surface” on line 3 of the claim lacks proper antecedent basis. It is suggested that “the” be swapped for “a”. 
Regarding claim 5, the limitation “the visual indicator” lacks proper antecedent basis. It is suggested the claim be adjusted to depend from claim 4 (instead of claim 3). For purposes of examination, the claim has been interpreted as depending from claim 4. 
Further regarding claim 9, the limitations “the position” on line 3 of the claim and “the length” on line 4 of the claim lack proper antecedent basis. In both instances, it is suggested that “the” be swapped for “a”. 
Further regarding claim 10, the limitation “the behaviometric information” lacks proper antecedent basis. For purposes of examination, the claim has been interpreted as depending from claim 9 such that “the behaviometric information” has antecedent basis. It is suggested the claim be adjusted to reflect said interpretation. Also, “the frequency” lacks proper antecedent basis. It is suggested that “the” be swapped for “a” within the limitation. 
Further regarding claim 14, the limitation “the forehead pad” lacks proper antecedent basis. For purposes of examination, the claim has been interpreted as depending from claim 13 such that “the forehead pad” has antecedent basis. It is suggested to claim be adjusted to reflect said interpretation. 
Regarding claim 15, the limitations “the forehead” on line 4 of the claim and “the range” on line 6 of the claim lack proper antecedent basis. In both instances, it is suggested that “the” be swapped for “a”.
Claims 16-20 are rejected by virtue of their dependency on claim 15.
Further regarding Claim 20, the limitation “the range” on line 2 of the claim lacks proper antecedent basis and should read “a range”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jascomb et al. (US 2020/0060359 A1) in further view of LaPorte et al. (US 2021/0252177 A1, with PCT filed June 12, 2019).
Regarding claim 1, Jascomb teaches a headlamp for donning onto a user's head, (helmet 190 includes light source 188, Figure 1A, paragraph 81, lines 30-31) comprising: 
a head strap for mounting circumferentially around a user's head (elliptical or circular frame 242 completely encircles a head of the user, paragraph 156, lines 38-42. Frame is secured to head with bands 220, paragraph 158, lines 6-8. Consider frame in combination with band to form “strap” structure) the head strap including a front end (front portion 232 of the helmet, Figures 12, paragraph 158, line 15) and a rear end opposite the front end (rear portion 234 of the helmet 190, Figure 13, paragraph 157, liens 7-8); 
a light source disposed on the front end of the head strap (front portion 232 of the helmet 190 also includes a support 196 for attaching a light source 188, paragraph 156, lines 26-27), in a direction opposite the head strap (see Figure 1A, light source 188 directed away from frame 242); and 
an adjustment mechanism coupled to the light source, the adjustment mechanism angling the light source with respect to the head strap in the direction the user's eyes are looking such that the light emitted from the light source makes contact with the surface being looked at (support 196 can be formed from a metal, and can also include a lever 194 (see FIGS. 10-12) for adjusting the angle of the light source 188, Figures 10-12, paragraph 156, lines 26-31. Lever understood to allow user to perform claimed function by manually adjusting lighting angle)
Jascomb does not teach that the light source emits ultraviolet light having a wavelength in the range of 200 to 280 nanometers to sanitize surfaces by killing microorganisms present on the surface. 
However, in the analogous art of sanitization systems, LaPorte teaches an intelligent sanitization device (110) comprising a sanitization device (120) with ultraviolet light sources (emitters 124) configured to sanitize surfaces (sanitization device 120 configured to sanitize objects by use of radiation generated by one or more emitters 124, paragraph 15, lines 1-4) using light having a preferred wavelength between 265 and 285 nm (emitters may be configured to generate radiation of a wavelength between about 265 and 285 nm, paragraph 62, lines 16-19), which overlaps with the claimed range of 200 to 280 nm. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Jascomb by swapping the light source (188) of Jascomb for the sanitization device (120) of LaPorte, which includes a UV light source (emitters 254), and configuring the light source to emit light between 265 and 280 nm (which corresponds with the overlapping portion of the claimed wavelength range and the preferred wavelength range taught by LaPorte) because LaPorte recognized that light in the that range can be used for sanitization without being harmful to humans that may be exposed to it (sanitizing EO radiation reflected and/or diffused from underneath the specialized intelligent sanitization device may not be harmful to human exposure, paragraph 62, lines 19-21).

Regarding claim 2 Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 1 (discussed above). Jascomb does not teach a proximity sensor coupled to the light source for powering the light source on or off depending on the determined distance between the user and a surface.
 However, LaPorte teaches a plurality of sensing devices (140) including a proximity sensor (range sensing device 148, paragraph 21, lines 1-5) which determines the distance between the sanitization device and an external object (paragraph 21, lines 25-33). The proximity sensor may itself be an image capture device 144 (range sensing devices 148 may comprise the image capture device 144, paragraph 21, lines 25-30) which are coupled to the emitters (254) by a cutout portion (125) of the sterilization device (coupling of the sanitization device 120 may comprise a cutout portion 125 configured to correspond to one or more image capture devices 144, Figures 1C, 1E, and 1F, paragraph 43, lines 11-14). LaPorte further teaches a controller (122) that can selectively power the light source (emitters 124) based on data obtained from the sensing devices (such as range sensing device 148) (controller 122 configured to selectively block or enable activation of emitters 124 based on data obtained from sensing devices 140, paragraph 45). Therefore, it is evident that the invention of Jascomb, as modified to include the sanitization device (120) of LaPorte with regards to claim 1, comprises a proximity sensor coupled to the light source which is capable of activating the light source when the proximity sensor determines that the user is within a predetermined distance away from a surface. LaPorte’s teachings that distance is an important factor in determining the required dosage of radiation to achieve sanitation (paragraph 17) would motivate a person having ordinary skill in the art to configure a UV sterilizing device to be responsive to the distance of the light source from the surface being sanitized.  
	
Regarding claim 3, Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 2 (discussed above). Jascomb does not teach a timer coupled to the light source for powering off the light source when the [light from the] light source has made contact with a surface [for] a predetermined period of time. 
However, LaPorte further teaches a timer (controller 522) configurated to activate a light source (emitters 254) for a predetermined period of time (paragraph 63). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jascomb (as modified by LaPorte with respect to claim 2) such that the controller powers the emitter for a period of time and then powers off the light source. LaPorte teaches that the extent of sterilization of a surface can be characterized by a time threshold (time threshold is a function of surface, contaminant, and radiation characteristics, paragraph 31, lines 17-26), such that there would be motivation to configure a sterilization device to expose a surface to ultraviolet let for a predetermined amount of time to ensure that a time threshold is reached and the surface is sanitized.  

Regarding claim 4, Jascomb in further view of LaPorte teaches The far-emitting ultraviolet headlamp of claim 3 (discussed above). Jascomb does not teach a visual indicator coupled to the light source and the timer for queuing the user that the surface has been adequately sanitized after the pre- determined amount of time has elapsed to notify the user that the surface is safe to touch. 
However, LaPorte teaches human-machine interface components (128) comprising a display device (paragraph 16, line 29) which provides information pertaining to the sanitization device (120) such as if the device is actively emitting (Figures 1C-1D, paragraph 16, lines 16-28). The display device is understood to be capable of notifying the user if the surface is safe to touch, which is supported by LaPorte teaching time thresholds for sterilization (paragraph 31, lines 17-26) and a model for tracking extent of sanitization across a surface (paragraph 56). Therefore, it is evident that the modified invention of Jascomb (as modified by LaPorte with respect to claim 3) includes a visual indicator which is capable notifying the user that the surface is safe to touch. LaPorte recognized that visual indicators have the benefit of providing information pertaining the sanitization device to the user (paragraph 16, lines 16-28). 

Regarding claim 8, Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 1 (discussed above). Within the modified invention,  the support (196) and lever (194) of Jascomb are understood to comprise a mechanical swivel which pivots the light source along a vertical axis (support 196 can support a lever 194 for adjusting the angle of the light source, Figures 10-12, paragraph 156, lines 26-31).

Regarding claim 13, Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 1 (discussed above). The strap (recognized as framing 242 and band 220) of Jascomb further comprises a forehead pad (frame 242 can include forehead padding 212, paragraph 81, lines 5-6) at the front (232) of the strap (see Figures 10-13). The pad can be seen as inherently having two sides opposite each other (Figure 10). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jascomb et al. (US 2020/0060359 A1) in further view of LaPorte et al. (US 2021/0252177 A1) as applied to claims 1-4 above, and further in view of Cole (US 2015/0090903 A1, hereinafter Cole ‘15).
Regarding claim 5, Jascomb in further view of LaPorte teach the far-emitting ultraviolet headlamp of claim [4] (discussed above). Jascomb does not teach any visual indicator, and the indicator of LaPorte does not constitute a colored light positioned on the head strap.  
However, in the analogous art of germicidal devices, Cole ’15 teaches a UV disinfection system for disinfecting surfaces (abstract) which includes indicator light sources (122) comprising a plurality of LEDs that offer information on the status of the surface disinfection (germicidal system 100 can include at least one indicator light source 122 that can be configured to emit light that corresponds to at least one of an operating light condition of the UV lights source 122, Figures 1 and 4, paragraph 89, lines 1-7). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jascomb (as modified by LaPorte with respect to claim 4) such that the display device of LaPorte is swapped for the colored light indicators of Cole ‘15 because Cole ‘15 teaches that the colors can communicate information to the user about the state of sterilization on a surface to be interacted with (a green LED can be sued to show that the touch surface 104 is disinfected, a yellow LED to indicate the surface is not disinfected, and a red LED to indicate the light source 112 is on, paragraph 89, lines 7-14).

Regarding claim 6, Jascomb in further view of LaPorte teaches the invention of claim 3 (discussed above). Jascomb does not teach an audio indicator queuing the user that the surface has been sanitized. LaPorte teaches human machine interface components (134) which includes audio output devices (paragraph 20, lines 1-6) that are likely capable of queuing the user that a surface has been sanitized, though this capability is not clearly stated.
However, Cole ’15 teaches a UV germicidal system configured to generate a unique sound to alert the user that a disinfection cycle ends (a sound clip will warn the user when the disinfection cycle ends, Figure 45, paragraph 137, lines 9-11) at which point the surface being treated has been sanitized. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the modified invention of Jascomb (as modified by LaPorte with regards to claim 3) such that the audio output device (134) of LaPorte is configured, as taught by Cole ‘15, to emit a sound upon completion of a disinfection cycle to notify a user that a surface is safe to touch. Cole ‘15 recognized that limiting unintended user exposure to UV radiation as a desirable feature of disinfecting devices (reduce UV exposure to the user, paragraph 95, line 15) which could in part be achieved by providing indicators alerting and informing users of the status of the device (paragraph 116, lines 11-14) so that users can avoid such radiation. 

Regarding claim 7, Jascomb modified by LaPorte teaches the far-emitting ultraviolet headlamp of claim 4 (discussed above). Jascomb does not teach any motion detector. LaPorte teaches a proximity sensor (discussed with regards to claim 2) which could be construed as a motion sensor. 
However, Cole ‘15 more clearly teaches the claimed feature by disclosing a motion sensor (114) which powers a UV light source (112) off or on depending on whether or not motion is detected (paragraph 95). Particularly, Cole ‘15 teaches a method of operating the device in which a motion sensor sensing motion (320) initiates the activation of the UV light source (308) after 5 seconds have elapsed without motion being sensed (332) and the light source is powered off (316) after 25 seconds without motion being detected (312) (paragraphs 14-17, see method 300 as depicted in Figure 26).  Therefore it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the intention of Jascomb (as modified by LaPorte with respect to claim 4) by adding the motion sensor of Cole ’15 to the device and configuring the motion sensor to activate the light source when motion is detected and power off the light source in the extended absence of motion according to the method of Cole ‘15 because the method of Cole ‘15 has the benefit of safeguard steps that limit unintentional exposure of users to UV radiation (step 310 and 320 delay or stop activation of UV lights if motion is detected after start of method, Figure 26; reduce UV exposure to the user, paragraph 95, line 15). 

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jascomb et al. (US 2020/0060359 A1) in further view of LaPorte et al. (US 2021/0252177 A1) as applied to claim 1 above, and further in view of Walvekar (US 11,085,611 B2, with PCT filed June 13, 2018, and published December 20, 2018 as WO 2018/231887).
Regarding claim 9 Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 1 (discussed above). Neither Jascomb nor LaPorte teach a calibrator capable of angling the light source into a specific position based on the position of the light source with respect to the user's head, the length of the user's arm, and behaviometric information about the user.  
However, in the analogous art of tracking lighting systems, Walvekar teaches a position adaptive lighting system (1) comprising a housing (2), first pan-tilt mechanism (3), imaging sensor (4), lens module (5), lamp (7) (column 4, lines 52-56 and 62), and position indicator (position indicator 9, column 5 lines 1-3). The housing with pan-tilt mechanism, sensor, and lamp may be mounted onto a headband (10), via a mounting post (11) (Figure 1, column 5, lines 49-55) for use during a surgical operation (abstract). The system of Walvekar operates by tracking the position indicator (9), which may be placed on a user’s hand (see Figure 1), and adjusting the angling of the lamp such that the location of the position indicator is illuminated (column 5, lines 35-48) or, alternatively, the system directs the lamp to illuminate an area intersecting with the optical axis of the imaging sensor at a desired position (Figure 11, column 5, lines 12-15). From these teachings, it is surmised that the system of Walvekar is capable of angling a light source of a head band into a specific position based on the positioning of the light source, the length of the user’s arm (at the end of which a position indicator may be placed), and behaviometric information (such as a surgeon’s movement of an object, column 5, lines 54-55) about the user. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jascomb (as previously modified by LaPorte with respect to claim 1) such that the UV light source (of LaPorte) is configured within the housing with pan-tilt mechanism of Walvekar and the system includes the imaging sensor of Walvekar to allow the light source to be angled into a desired position based off of the positioning of the light source, the length of the users arm, and behaviometric information. Walvekar recognized that such a modification has the benefit of allowing adjustments to the light to be made such that a desired area is illuminated without a user having to manually adjust the headband by hand, which would risk contamination of the headband (column 1, lines 34-31).

Regarding claim 10, Jascomb, modified by LaPorte Walvekar, teaches the system of claim [9] (discussed above). Jascomb does not teach any means for acquiring behaviometric information about the frequency upon which the user lifts their hand to touch an object and how far away the user lifts their hand when touching the object.  LaPorte teaches a variety of sensors (140) including position sensing devices (142), orientation sensing device (143), image capture devices (144), and range sensing devices (148) as part of a computing device (130) (paragraph 21, lines 1-5). The computing device of LaPorte further comprises a storage medium, processor, and memory (paragraph 22, lines 8-10) such that the computing device could reasonably be configured to track the frequency a user lifts their hand and distance from a user’s hand. Therefore, it would obvious to a person having ordinary skill in the art before the effective filing date to configure the invention of Jascomb (as modified by LaPorte and Walvekar with respect to claim 9) such that the computing device of LaPorte collects behaviometric data related to the frequency and distance at which a user raises their hand and then uses that data to adjust the pan-tilt housing of Walvekar in which the UV light source of LaPorte is housed. As discussed with regards to claim 9, Walvekar recognized that such a modification has the benefit of allowing adjustments to the light such to be made such that a desired area is illuminated without the risk of contaminating the headband that a manual adjustment by hand can pose (column 1, lines 34-31). 
 
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jascomb et al. (US 2020/0060359 A1) in further view of LaPorte et al. (US 2021/0252177 A1) as applied to claim 1 above, and further in view of Welch et al., Scientific Reports article titled “Far-UVC light: A new tool to control the spread of airborne-mediated microbial diseases” published online February 2018. 
Regarding claim 11, Jascomb in further view of LaPorte teaches the far-emitting ultraviolet headlamp of claim 1. Jascomb does not teach any specific range for the wavelength of emitted light. LaPorte teaches emitting a broad range of disinfecting radiation, including UV-C radiation having a wavelength between 100 nm and 280 nm (Sanitizing radiation may include type C ultraviolet radiation comprising wavelengths between about 280 nm and 100 nm, paragraph 15, lines 8-11) which overlaps with the claimed range of 200 to 225 nanometers. 
However, in the analogous art of far-UVC light research, Welch discloses the use of filtered excimer lamps that emit UVC light having a wavelength of 222 nm for viral inactivation (page 1, see first three lines of paragraph under heading “Results”), which falls within the claimed range of 200 to 225 nanometers. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jascomb (as modified by LaPorte with respect to claim 1) such that the light source is configured to emit light having a wavelength of 222nm because Welch recognized that such a wavelength of light was particularly well suited to inactivate drug-resistant bacteria without harming human skin (page 1, see paragraph beginning “By contrast”, lines 1-7).  

Regarding claim 12, Jascomb modified by LaPorte and Cole ’15 teach the far-emitting ultraviolet headlamp of claim 7 (discussed above). None of Jascomb, LaPorte, or Cole ‘15 provide an explicit teaching to use a single wavelength of 222 nanometers. However, as discussed with regards to claim 11, Welch does teach using a single wavelength of 222 nanometers for purposes of disinfection, such that it would be obvious to further modify the invention of Jascomb (as modified by LaPorte and Cole ’15 with respect to claim 7) such that the light source is configured to emit light having a wavelength of 222 nm (see rejection of claim 11).  

Claim 14 is rejected under 35 U.S.C. as being unpatentable over Jascomb et al. (US 2020/0060359 A1) in further view of LaPorte et al. (US 2021/0252177 A1) as applied to claim 13 above, and in further view of Sharrah et al. (2013/0301242 A1).
Regarding claim 14, Jascomb in further view of LaPorte teaches The far-emitting ultraviolet headlamp of claim [13]. The strap of Jascomb does not clearly have two ends that attach to either end of the forehead pad. LaPorte does not teach any strap. 
However, in the analogous art of head lights, Sharrah teaches a portable light (10) configured as  a headlight (light 10 configured as a head light, Figure 1, paragraph 32, line 1) wherein a pad (base 410 with cushion 414 on concave surface 412, Figure 1 and 2C, paragraph 32, lines 13-16) receives two ends of a strap (base 410 has one or more slots 420 or other openings for receiving a head band or strap 450, Figures 2C, paragraph 32, lines 6-8) and either end can be adjusted with clips (band 450 may have a clip 460 for adjusting its length to fit a particular user or object, Figure 1, paragraph 32, lines 9-11). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Jascomb (as modified by LaPorte with respect to claim 13) such that the strap and pad of Jascomb were swapped for the strap and pad of Sharrah because Sharrah recognized the straps could be adjusted to fit a particular user or object (paragraph 32, lines 9-11). 

	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (2017/0296686 A1, hereinafter Cole ’17) in further view of Walvekar et al. (US 11085611 B2). 
Regarding claim 15, Cole ’17 teaches a method of killing microorganisms present on a surface with an ultraviolet light (germicidal method for automatically disinfecting surfaces using ultraviolet light, paragraph 5, lines 6-10), comprising: 
adjusting the ultraviolet light source to emanate ultraviolet light having a wavelength in the range of 200 to 280 nanometers (germicidal light source may emit light in a spectrum between 100 nm and about 280 nm and may have a wavelength band centered at or about 254 nm, paragraph 44, lines 5-10); 
directing the ultraviolet light toward the surface (alignment light source generates an illumination pattern so that the germicidal light source may be directed toward desired contact surface, paragraph 60, lines 3-8); and 
illuminating the surface with the ultraviolet light for a predetermined amount of time (control system may be configured to turn the germicidal light source on periodically, paragraph 5, lines 22-28).  
Cole ’17 further teaches mounting of the germicidal UVC light source on a variety of objects (see Figures 7A-7C, paragraph 98) but does not specifically teach that the UV light source is disposed on a user's head. Cole ’17 also does not teach the steps of donning an ultraviolet light source onto the head, positioning the ultraviolet light source on the forehead of the user's head, or directed the light in a direction away from the user's forehead.
However, in the analogous art of tracking lighting systems, Walvekar teaches a position adaptive lighting system (abstract) which can be attached to a headband (10) and includes a pan-tit adjustable housing (2) which carries a light source (7) (Figures 1; column 4, lines 62-63; column 5, lines 49-52). From Figure 1 of Walvekar, it is evident that the light source (7) is positioned substantially on the forehead portion of the headband (10) and directs light (8) away from the forehead.
Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Cole ’17 by mounting the UV sterilization device of Cole ‘17 onto the pan-title adjustable housing of Walvekar (which is attached to the headband of Walvekar) because Walvekar recognized that mounting a light to a headband is advantageous over a fixed lighting source because it prevents a user from blocking the light source (shadowing of the illuminating light may be reduced or avoided by attaching a lamp to the head of the operator, column 1, lines 32-34). 

Regarding claim 16, Cole ‘17 in further view of Walvekar teaches the method of claim 15 (discussed above). Cole ‘17 further teaches:
powering on the ultraviolet light source in response to the ultraviolet light source being within a predetermined proximity to the surface (Figure 10A depicts method of powering germicidal UV light (1008) after a period has elapsed (1006) after a detection event was detected by a proximity sensor (1002); detection event by proximity sensor may be detected when a portion of an object is within a monitored area, paragraph 55, lines 6-11. Proximity sensor detecting portion of object in monitored area understood to constitute the ultraviolet light source being within a predetermined proximity to the surface); and 
powering off the ultraviolet light source in response to the ultraviolet light source being outside of the predetermined proximity to the surface (Figure 10A depicts powering off of germicidal UV light if a second detection event is detected by the proximity sensor. Paragraph 107, lines 11-15, describe how such an event could correspond to a person being within the illumination area of the germicidal light source. From this it is understood that if the measured distance between the light and the surface being sanitized is not within an appropriate range the light is powered off).

Regarding claim 17, Cole ‘17 in further view of Walvekar teaches the method of claim 16 (discussed above). Cole ‘17 further teaches powering off the ultraviolet light source after the ultraviolet light has illuminated the surface for the predetermined amount of time (Figure 10A depicts germicidal lights source powering off (1012) after disinfection cycle duration elapses (1014)).  

Regarding claim 18, Cole ‘17 in further view of Walvekar teaches the method of claim 17 (discussed above). Cole ’17 further teaches audially or visually indicating that the ultraviolet light has illuminated the surface for the predetermined amount of time to indicate when the surface has been sanitized and is safe to touch (indicator light source of a third color may be illuminated after a completed disinfection cycle, paragraph 114, lines 9-11. Disinfection cycle understood to comprise illuminating surface with ultraviolet light for a sufficient time to sanitize surface, see Figure 10A element 1018). 

Regarding claim 19, Cole ‘17 in further view of Walvekar teaches the method of claim 18 (discussed above). Cole ’17 further teaches:
 powering on the ultraviolet light source when motion is detected within a predetermined proximity to the ultraviolet light source (Figure 10A depicts method of powering germicidal UV light (1008) after a period has elapsed (1006) after a detection event was detected by a proximity sensor (1002); proximity sensor may be motion sensor (paragraph 55, line 1) such that a detection event is understood to comprise the detection of motion within proximity to the light source); and 
powering off the ultraviolet light source absent motion within the predetermined proximity to the ultraviolet light source for a predetermined amount of time (Figure 10A depicts germicidal light source powering off (1012) after a disinfection cycle duration elapses (1014) in the absence of another motion detection event occurring).  

Regarding claim 20, Cole ‘17 in further view of Walvekar teaches the method of claim 19 (discussed above). Within the modified method, the germicidal device of Cole ’17 is mounted on the pan tilt adjustable housing of Walvekar. The housing of Walvekar allows adjustment of the angle of the light source such that the light tracks illuminates a detected indicator (directing a tilting mechanism to tilt the pan-tilt adjustable housing to direct the lamp to illuminate the detected indicator, claim 20, lines 19-22). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Cole ‘17 (as modified by Walvekar with respect to claim 19) such that the method includes illuminating an area directly in front of the user at an angle in the range of 5 degrees to 45 degrees with respect to a vertical axis of the user because Walvekar teaches tilting the positioning of a lamp to illuminate a desired surface (claim 20, lines 19-22) for the advantage of illuminating the surface even if it or the light source were to move (column 1, lines 38-41). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi and Walvekar, WO 2018/231887 is an earlier international application publication from which Walvekar 11085611 B2, as cited above, claims priority, and thus covers the same subject matter.  
Tung, US 2021/0290793 A1 filed March 22, 2020, discloses an ultraviolet face shield system which straps around the head and disinfects a surface with ultraviolet lights located near the front part of the face shield. 
Kim, 2010/0277894 A1, discloses a headlamp mounted on a strap that surrounds the head, the angle of light being adjustable, and the headlamp comprising several LEDs which may include an ultraviolet LED. 
Lange, 2020/0170092 A1, discloses a headlamp system with sensors that affect the operation of the system. The headlamp is understood to be capable of illuminating an area in front of a user within a particular angle range from a vertical axis (see especially Figures 9 and 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797